OFFICE   OF THE AlTORNEY       GENERAL       OF TEXAS
                             AUSTIN




                                                    i



Eononblr H. H. Darrt
Couat~AadltOr
Tort Bon Conatr
Riohaoa.d, Tsar




                                                on the r0ii0dng




                                       a rrferrrd         to, this
                                                        aourtin
                                  a general road law of
                                 out in Title I,&, Volume
                                tes, ls not aapowerab or
                         tombllea,    piak-upr, or truakr
                          urad bJ thr oomirrlonrrr  in
                          dutiar II oounty oomdedonrr~.
                      l th a t p o r tio n o f Sec tio n 2 Of th e
                       or tort Bead      Oouat~  appplloablr to
thlr    qurrtlon   (Ia follarrrr
Eloaorabla 8. 1p. Darat,     paga 2


          USaId oomdaalonare*   oourt shall _
     hare power to purchsaa au6h teaas, tool8
     and mohlmry   aa wy be uecraaary for
     the working of It8 roada.*
          We have aarafully  es8mln~d the spaaial road
lax for Tort Band County, from whloh the abo~a paota-
tlon was t&can, and aaa iin4 nothin   tharrin whloh
would areapt raid aounty rroa the general rula kn-
aounard In our Opinions Hoe. O-752 and o-996.
            Plaeaa do not uderrtand      ua aa parring        on
thr oonatitutlonality   of thr l pr     o ia l lax o?
                                           road               your
oouaty in thla oplalon.
           Trusting   thla    anewera yaw    Inquiry,      we are
                                      IOUr   tary   tmly




FCOaAW